Citation Nr: 1414931	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for back disability. 

2. Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to November 1985. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claims sought. 

In October 2008, the Veteran testified before a Decision Review Officer at the Muskogee RO; a copy of the transcript is of record. In November 2010, the Veteran testified before the undersigned at the Muskogee RO; a copy of the transcript is also of record. 

This matter was previously before the Board in April 2011 and April 2013. At both times, the Board remanded the appeal for further action by the Agency of Original Jurisdiction (AOJ).  

The appeal is once more before the Board for further appellate action.

When the case was last before the Board in April 2013, six additional claims were referred to the AOJ further action.  Those claims were (1) whether new and material evidence has been submitted to reopen a claims of service connection for a bilateral knee disorder; service connection for (2) anxiety and mood disorder, (3) a lower extremities disorder, (4) an upper extremities disorder, each claimed as secondary to sleep apnea; entitlement to an increased disability rating for (5) sinusitis with chronic headaches, and (6) bilateral hearing loss.  Because these six issues remain pending at the AOJ, they are not within the Board's appellate jurisdiction at this time and must be again referred to the AOJ for appropriate action.

The issue of service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The most probative evidence of record makes it more likely that the Veteran's current low back condition is due to working at a tire plant after his discharge from service rather than any event or injury of his active duty service.  


CONCLUSION OF LAW

The criteria to establish service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran was provided with a comprehensive VCAA notice letter in August 2007.  This was prior to when the rating decision on appeal was issued in November 2007.  Accordingly, no further development is required with respect to the duty to notify. 

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to a claim whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim of service connection for a back disorder.  His complete service treatment records and service personnel records have been obtained and appear to be complete.  VA has also undertaken extensive and reasonable efforts to attempt to all relevant post-service records.  

In this regard, the available evidence refers to a workplace injury occurring at some point in the mid-to-late 1990s, which was after the Veteran's separation from service.  The evidentiary record before the Board includes medical records from this employer.  Those medical records include diagnostic testing, but not any clinical records associated with the injury.  Therefore, the medical records from that employer would appear to be incomplete.  However, the Veteran has declined to respond to VA's request for assistance in obtaining any further records, including by failing to identify and authorize any other records custodian who might have the missing records.  He has also not made any efforts to submit those records or otherwise provide the additional information necessary to assist VA in obtaining them on his behalf.  Without his cooperation, the Board has no further duty to assist in obtaining those records.  See 38 C.F.R. § 3.159(c)(1) (i); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

More recently, an October 2006 VA treatment record refers to the Veteran having ongoing treatment at his workplace ("he is currently being followed by . . . .").  Similarly, an August 2012 VA treatment record refers to an appointment "tomorrow" with a non-VA neurosurgeon.  It is not clear if this appointment was kept; if so, those records have not been obtained.  

However, no further efforts are necessary in this regard.  First, neither of these VA treatment records provides any indication that the medical records from the private doctors would contain information relevant to the central question in this case, the nexus requirement.  Again, the Veteran has been provided several opportunities to authorize VA to obtain any missing medical records, most recently in May 2013, when he was sent a letter for this purpose.  The May 2013 letter requested him to respond as follows:

If you've received medical treatment from any private physicians or hospitals and you would like us to obtain your treatment records, please complete a separate VA Form 21-4142 for each non-VA provider, to include the complete address, zip code and dates of treatment so that we can obtain your treatment records. Please do not put more than one provider on each VA Form 21-4142. With your authorization, we will obtain your private treatment records.

Despite these repeated opportunities, he has not identified either of these doctors (or any others) as having records pertinent to his appeal.  In fact, the only response received since the Board's remand was in September 2013 when he submitted a form declaring he had no additional evidence to submit.  The corresponding inference is that he did not want to identify any further medical records that he would like VA to obtain.  

In light of this history, the Board finds that remanding once more to again ask for his assistance would be futile and no more than a fishing expedition.  See Raugust v. Shinseki, 23 Vet. App. 475, 479 (2010) (citing Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009)); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Correspondingly, the outstanding records are not sufficiently identified as being relevant to the material issue in this case. Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

2. Duty to Provide Examination/Opinion

The Veteran was afforded three VA examinations, most recently in July 2013, to address the medical questions raised by the case.  The Board finds that the VA examinations are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's medical history, including his lay assertions, his current complaints, and because they sufficiently inform the Board of the examiners' judgment on those medical questions and the examiners' essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).    

The Board finds no reason to remand for further examination.    

3.  Remand Compliance

The Board also finds that there was substantial compliance with its April 2013 remand instructions.  Specifically, the Veteran was sent a notice letter upon remand in May 2013 requesting that he identify all pertinent medical treatment providers who may have additional records.  (He did not respond.)  

Next, as directed, the Veteran underwent, as explained immediately above, a VA examination in July 2013.   In an October 2013 Informal Hearing Presentation, the Veteran's representative argued that the July 2013 VA examination is inadequate because the VA examiner (1) "continued to rely on a post service accident that has never been confirmed," and (2) "provided no discussion of the [V]eteran's inservice treatment of the spine for injuries and related symptomatology."  The representative declared that "[i]t is clear that the VA examiner failed to provide an opinion" satisfying the Board's April 2013 remand instructions.  The Board disagrees.  Although the claim of service connection for a neck disorder is being remanded for this reason, concerning the back, the July 2013 VA examiner accurately relied on the occurrence of the post-service accident, and took into account the Veteran's in-service treatment and symptomatology.  Accordingly, this July 2013 VA examination substantially complies with the 2013 Board remand instructions.  

Finally, the matter was readjudicated in a July 2013 SSOC, as directed by the Board.  

Accordingly, there was substantial compliance with the prior Board remand directives, and remand at this point would be solely to obtain strict compliance, which is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

A. Applicable Law

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a) (2013).  Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

In making all determinations, the Board must fully weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B. Discussion

The Veteran contends that he has a current back disability that is due to injury during service.  He maintains that he fell off a tractor-trailer flatbed, which resulted in stiffness beginning a day or two later.  Hr'g Tr. 3, 5.  This led him to seek further treatment for back pain afterwards during service.  Hr'g Tr. 5.  Furthermore, his later service involved duty lifting heavy rounds.  Hr'g Tr. 9.  He first went for treatment nine or ten years after service.  Hr'g Tr. 10.  He was told everything was okay at that time, but he has nonetheless had continual pain in his back since service.  Hr'g Tr. 10, 12.  

(1) Existence of a Present Disability

The record on appeal confirms a present diagnosis in the low back.  Specifically, a current diagnosis of degenerative joint disease (DJD) of the lumbosacral spine was made, and a past diagnosis of lumbar strain was confirmed on the most recent VA examination, which was conduced in July 2013.  This evidence satisfies the first requirement to establish service connection, evidence of a current disability.  
See Walker, 708 F.3d at 1337.

(2) In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran suffered an injury during service.  Specifically, the service treatment records (STRs) show initial complaints in January 1979, approximately four months into the Veteran's service.  At that time, he reported falling on ice and hurting his hip and back for two days with no history of back pain; the assessment was mild muscle strain, left paraspinous muscles.  The STRs next show treatment in August 1980 after he fell off a truck.  He complained of pain in right knee, but not back pain.  He was then evaluated in June 1982 for complaints of low back pain.  He was also seen in February 1983 for complaints of back pain for two days; he reported injuring his back while playing basketball; the assessment was acute muscle strain of the right low back.  Finally, he was treated in May 1983 for complaints of low back pain for five days.  

This evidence does not unequivocally confirm the Veteran's current statements indicating that he injured his back when he fell off the truck in August 1980.  Nonetheless, the STRs make it as likely as not that he had treatment for injuries and complaints involving the low back on different occasions throughout his service.  Accordingly, the second requirement in a service connection claim, in-service incurrence of an injury, is established.  See Walker, 708 F.3d at 1337.

(3) Nexus

In light of the above two findings, the central question remaining in this case concerns whether a current disorder of the lumbar spine is related to the injuries and complaints during service - the "nexus" requirement.

On this question, the Board observes that the current diagnosis of DJD in the lumbar spine is consistent with "arthritis," which is a chronic disease listed in 3.309(a).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  To the contrary, although the STRs show complaints involving the low back, the manifestation of joint pain during service alone does not permit service connection for a later finding of arthritis established at a later date.  See 38 C.F.R. § 3.303(b).  

The Veteran himself testified at his Board hearing that he had continual back pain after service.  See Board Hr'g Tr. 12.   He similarly testified at an October 2008 DRO hearing that he started going to a clinic for treatment no more than six months after service.  When considered in isolation, this testimony appears to make it more likely that the Veteran has had continuous symptoms since service.  His statements, however, are not reliable evidence establishing a continuity of symptoms after discharge from service.  The evidentiary record, however, contains his much more reliable statements establishing an intervening event.  

More specifically, he informed a VA examiner in December 2008 that his back pain "resolved after these injuries [during service] and really did not give him problems while he was in the service."  He informed the VA examiner, "[u]pon discharge he began working at Goodyear Tire Plant and states that this is when the back pain began to bother him more."   

More consistent with his statement to the December 2008 VA examiner, the evidentiary record confirms that X-rays of his back were taken in October 1988, which was nearly three years after separation from service in November 1985.  At that time, he complained of back pain for five months; the impression was "normal" lumbar spine.  Statements such as these, where made in the context of medical treatment, have long been held to have special guarantees of credibility.  See White v. Illinois, 502 U.S. 346, 356 (1992); see also Fed. R. Evid. 803(4).  With this in mind, this treatment record is significant as it affirmatively contradicts his current statements that he had continual back pain after service.  In other words, based on the context of this October 1988 treatment record, it is more reasonable to assume that had he been having back pain since his service ended in November 1985, he would have reported at least a three year history of back pain rather than only a five month history of back pain.  Because he did not, the most reasonable inference to draw is that the Veteran was not having continuous back pain before approximately May 1988.  

Further undermining his credibility, the Board notes that the Veteran testified at his November 2010 Board hearing that the in-service injury is the only injury he has sustained to his back causing his current condition.  His testimony directly conflicts with statements he made to a VA examiner in April 2011.  He explained that he had a strain injury at work while helping a coworker, which resulted in back pain for approximately one month after that injury.  Such an admission is unfavorable to his claim, which makes his statement to the VA examiner appear credible.  

Consistent with his statements to the April 2011 VA examiner, the evidentiary record contains a series of private treatment records from August 1995, which refer to a workplace injury.  For instance, a private doctor in August 1995 noted that the Veteran "came with low back pain and he had an accident before on the plant."  Another medical record at this time notes a workplace injury "years before," and that the Veteran "continues having on and off back pain."  

Although the contemporaneous medical records associated with the workplace injury are not available, one of the private treatment records from August 1995 refers to an MRI conducted in January 1994.  That MRI is of record, and it demonstrating findings of "Normal lumbar spine."  It also notes a previous MRI in June 1990 and a computed tomography (CT) scan in February 1993.  However, those earlier diagnostic tests are not in the record before the Board.  

Other incidental inconsistencies further undermine the Veteran's credibility.  For instance, he affirmatively testified at the Board hearing that he first went for treatment nine or ten years after service.  See Board Hr'g Tr. 10-11.  The available medical records show treatment three years after service rather than nine or ten.  This indicates that he is simply not an accurate or reliable historian.  Similarly, he testified at his Board hearing that he once tried to get his STRs after service, but was told they had been burned in a fire in St. Louis.  It is common knowledge that a fire occurred at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973, destroying many service records of veterans who served prior to January 1964.  However, this fire occurred approximately five years before the Veteran entered service, and it is implausible that he would have been told so many years later that his records were lost in that fire.  It is unclear why he made this statement at the hearing, but it appears that he was attempting to present his history in a light most favorable to his claim, without regard to accuracy.  

The Board observes that a witness appeared at the Veteran's October 2008 DRO hearing and testified that he had known the Veteran since 1992, and had known the Veteran to have back problems since he had known him.  This statement does not support a continuity of symptomatology since service because 1992 is approximately seven years after the Veteran's separation from service.  Similarly, the Veteran's wife wrote a statement in December 2007 declaring that the Veteran had chronic back pain.  But, they had been married only four years at that time.  Therefore, her statement also does not provide a first-hand witness account of continuous symptoms since service.  By inference, these witness statements indicate that the Veteran already had back pain by 1992 (and 2003).  However, it is too speculative to infer from these witnesses' statements that the Veteran had been having back pain since service.  The witness statements do not otherwise support the appeal because it is not material whether the Veteran has had back pain since they first knew him so many years after service.  

Overall, the Veteran's complete post-service records, including those directly associated with the post-service workplace injury, are not available (or obtainable).  However, the evidentiary record is complete enough to conclude that it is much more likely that the Veteran did not have ongoing low back symptoms after service, as he alleges.  The more reliable evidence, particularly his statements at the October 2008 DRO hearing and to the December 2008 VA examiner, undermine the credibility of his assertions both that (a) he had continuous symptoms after service and (b) that the in-service injury was the only injury he has sustained to his back causing his current condition.  Consequently, it is more likely that he did not have back pain continuously beginning during service.  


In fact, the available records tend to make it more likely that the Veteran's back complaints began contemporaneous with his new job at the tire plant after service.  Although his work at the tire plant is proximate in time to service, it nonetheless introduces an intervening event between his service and his allegations of continual symptomatology.  The Veteran's current testimony is not credible evidence establishing a continuity of symptomatology.  

Even should the Veteran's allegations of continual symptoms after service be credible, his lay statements are outweighed by the more probative evidence, especially a July 2013 VA examination, which establishes that it is unlikely that a relationship exists between the events during service and the current back condition.  See 38 C.F.R. § 3.303(d).  On this question-whether a current back disorder is nonetheless related to his service-the record before the Board contains some conflicting evidence.  

Weighing most heavily against such a relationship, a VA examiner in July 2013 concluded that the condition is less likely than not incurred in or caused by the events and injuries during service.  This VA examiner's opinion must be accorded substantial probative weight because it is unequivocal and clearly stated.  Moreover, the VA examiner gave the medical rationale underpinning this conclusion.  More specifically, the VA examiner reasoned as follows:

Rationale is that that the injury sustained in service appears transitory and self-limiting.  There is no documentation of chronicity.  Silence of records can be taken as a proof because if the disability was significant enough the claimant would have consulted a provider.

The VA examiner also found medically significant that (a) the Veteran's enlistment examination was negative for any back problems, (b) the separation examination also did not indicate any back problems, and (c) that back X-rays in 1988 (approximately 3 years after service) were reported as normal.  With regard to the Veteran's own assertions indicating a relationship, the VA examiner explained that she carefully evaluated his statements, but "the body of medical evidence available his current back condition appears to be more related to work place injury post retirement as symptoms worsened then and medical follow ups were documented after that time and not within 1 year of discharge from service."  Therefore, the VA examiner concluded, the Veteran's "own lay opinion is invalid." 

In an October 2013 brief, the Veteran's representative asserted that this VA examiner's opinion is inadequate because the examiner "continued to rely on a post service accident that has never been confirmed."  The October 2013 brief appears to be implying that the occurrence of this accident must be corroborated with objective medical records before it can be found to have occurred.  This type of reasoning, however, has been repeatedly rejected by the Court of Appeals for Veterans Claims (CAVC) and the United States Court of Appeals for the Federal Circuit.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also, e.g., Prinkey v. Shinseki, 735 F.3d 1375, 1381 (Fed. Cir. 2013).  

Consistent with these precedential cases, the absence of evidence in this case is not evidence that the post-service workplace injury did not occur.  Rather, the body of evidence as a whole, as explained herein above, makes it highly likely that such an accident after service did occur.  In other words, the post-service accident has been confirmed by later medical records and the Veteran's own admissions.  The contemporaneous medical records are not needed to corroborate the occurrence of this event.  Accordingly, the probative weight assignable to this VA examiner's opinion is not diminished in any way by relying on the occurrence of the post-service event.  

On this same point, the VA examiner reasoned that "Silence of records can be taken as a proof because if the disability was significant enough the claimant would have consulted a provider."  Here again, the VA examiner did not impermissibly rely on an absence of evidence.  To the contrary, the Veteran has affirmatively testified that he first went for treatment nine or ten years after service, see Board Hr'g Tr. 10-11.  Although the medical records actually show treatment approximately three years after service, rather than nine or ten, the material fact, as relied on by the VA examiner, is that the Veteran did not seek continual treatment during or after service.  Thus, the VA examiner accurately relied on an absence of post-service treatment.  

Likewise, the VA examiner accurately assumed an absence of post-service symptomatology.  As explained herein above, the Veteran's statements asserting a continuity of symptoms after service have been found to be inaccurate.  Therefore, this is not the type of situation where a VA examiner relied on an absence of evidence as evidence of absence.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

Overall, this July 2013 VA examiner's opinion is factually sound in all material respects, is unequivocal, and is sufficiently supported.  Accordingly, it is highly probative and must be assigned great evidentiary weight.  See Nieves-Rodriguez, 
22 Vet. App. at 304; Monzingo, 26 Vet. App. at 107.

Further weighing against a nexus to service, a different VA examiner, who evaluated the Veteran in December 2008, opined that the lumbar spine disability was less likely than not related to his service based on a lack of any continuing complaints of lumbar pain during service and for 10 years following service.  The VA examiner reasoned that that there was no link between the complaints in the service and ten years after discharge from the service.  Rather, the VA examiner found that, in review of the records it appeared that there was a traumatic accident at Good Year in 1994 as per the 1995 note, and there were no complaints of back pain between 1985 and the MRI in 1994.  

For the reasons explained by the Board when this case was first remanded in April 2011, this VA examiner's opinion has reduced probative value because the VA examiner (a) partially based her opinion on the lack of treatment records after separation, although the Veteran reported increasing pain soon after separation; and (b) provided no discussion of continuing muscle strain.  However, subsequent development of the case shows that the Veteran's statements as to increasing pain soon after separation are most likely attributable to work at a tire plant.  Moreover, although the VA examiner did not address a back strain, the VA examiner's opinion is nonetheless probative as the Veteran's DJD.  

Accordingly, this December 2008 VA examiner's opinion, while not highly probative, still retains some probative weight.  As such, it is further evidence tending to make it less likely that a current back disorder is due to the injuries during the Veteran's service.  

Similarly, a different VA examiner evaluated the Veteran in April 2011 and concluded that "[t]he interview with the [V]eteran, his stated history, and review of the records, lead this examiner to the medical conclusion that the Veteran's back pain . . . [is] less likely as not (less than 50/50 probability) related to the back and neck injuries reported during active military service."  Notably, the VA examiner reasoned, in part, that current MRI findings showed changes that were degenerative in nature and occurred with wear and tear over time; no defects, such as ligament tear or compression, were noted on his MRI test that would indicate a significant traumatic injury that might occur with a fall from a vehicle.  Rather, the VA examiner found, the symptoms given in February 1983 were more consistent with a muscle strain that with a structural injury such as bulging disk.  

In an April 2013 remand, the Board explained why this VA examiner's opinion was inadequate to decide the claim, including because the VA examiner's factual predicate and reasoning is unclear.  Nonetheless, it is an impartial medical opinion, and it provides further medical evidence tending to make a nexus to service in this case unlikely.  

Overall, the evidentiary record contains three medical opinions weighing against the claim of service connection for a low back disorder.  None of these medical opinions in isolation comprehensively address the complexity of the nexus question in this case.  However, they each lend varying degrees of probative weight and, when considered collectively, they tend to make it unlikely that the Veteran currently has a low back disorder due to any event or injury during his active duty service.  

The Veteran himself maintains that he has a current low back disorder due to the events and injuries of his active duty service.  Even assuming the credibility of his assertions, the persuasive value of his lay belief is low because the overall factual picture is complex in his case.  It is not within the competence of a lay person to understand the medical significance of multiple potential etiologies and distinguish between them to establish etiology.  See Kahana, 24 Vet. App. at 442 (Lance, J., concurring).  In short, because the Veteran's history presents such a complex case, and because he has not demonstrated any experience, skill, or training that would allow him to identify and distinguish between different potential causes, he is not competent to offer an etiology opinion addressing the specific question of causation at issue here.  His opinion is accorded correspondingly restricted probative value.

In light of the foregoing, with careful consideration and weighing of the conflicting evidence, the Board must find that the preponderance of the most probative evidence of record weighs against the claim of service connection for a low back disorder.  The favorable evidence is insufficiently probative to bring the record into a state of relative equipoise when weighed against the more probative unfavorable evidence of record.  Therefore, this issue is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on either theory of entitlement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  


ORDER

Service connection for a back disorder is denied.  


REMAND

Remand is necessary to ensure substantial compliance with the April 2013 remand directives, specifically as it pertains to obtaining a medical opinion regarding the neck.  An opinion was obtained upon remand in July 2013.  Pertaining to the neck, the VA examiner noted that the "[e]nlistment examination on 10/1982 is negative for any neck [] problems, and the "[s]eparation exam does not indicate any neck [] problems either."  However, the Veteran's service treatment records refer to several instances of neck complaints, which the examiner did not discuss.  Plus, the remainder of the VA examiner's opinion does otherwise refer to the neck.  Accordingly, the reasoning underpinning the VA examiner's opinion regarding the neck is unclear.  As such, this issue is being remanded for additional development.  


Accordingly, the case is REMANDED for the following actions:

1.  After completing any preliminary development found necessary, such as obtaining any further relevant treatment records identified by the Veteran, arrange for the claims file to be returned to the examiner who conducted the July 2013 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.)  

The examiner is asked to review the entire record, including the results of all pertinent prior examinations.  Then, the examiner is asked to provide a comprehensive rationale explaining the conclusion that the Veteran's osteoarthritis cervical spine is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  That is, (1) identify what facts and information, support your opinion, and (2) explain how those facts and information justify your opinion.  

2.  After completing all actions set forth in paragraph 1, readjudicate the issue of entitlement to service connection for a neck disorder with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that includes reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


